DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 03/08/2022.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 03/08/2022 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-18 and 20 rejected on the ground of nonstatutory double patenting as being anticipated by claims of U.S. Patent No. 11,301,132 (hereinafter PAT). Additionally, Claims 6, 13 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of PAT in view of Lee et al. (US 2017/0031816; hereinafter Lee).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated as shown below:
Regarding independent claim 1 (similarly, claims 8 and 14): 
A method comprising: obtaining one or more usage parameter values associated with a host system (PAT claim 1: A method comprising: receiving, by a memory sub-system controller, one or more usage parameter values from a host system; Claim 8, a system; claim 14, A non-transitory computer readable medium comprising instructions), wherein the one or more usage parameter values correspond to one or more operations associated with a memory sub-system (PAT claim 1: wherein the one or more usage parameter values correspond to one or more operations performed at a memory sub-system); determining, in view of the one or more usage parameter values, an expected time period during which a set of host data will be received from the host system (PAT claim 1: determining, by the memory sub-system controller and based on the one or more usage parameter values, a first expected time period during which a first set of host data will be received from the host system and a second expected time period during which a second set of host data will be received from the host system); and responsive to determining, in view of an indication received from the host system, that the set of host data will not be received at the expected time period (PAT claim 1: responsive to determining, in view of an indication received from the host system, that the second set of host data will not be received at the second expected time period), performing a media management operation at memory units of the memory sub-system (PAT claim 1: performing, by the memory sub-system controller, the media management operation at a second portion of memory units of the memory sub-system).
Regarding Claim(s) 2, 9 and 15, prior to receiving the indication from the host system, scheduling the media management operation to be performed prior to or following the expected time period (PAT claim 1: scheduling, by the memory sub-system controller, a media management operation to be performed at the memory sub-system between the first expected time period and the second expected time period), wherein the media management operation is rescheduled to be performed at the expected time period responsive to determining that the set of host data will not be received at the expected time period (PAT claim 1: responsive to determining, in view of an indication received from the host system, that the second set of host data will not be received at the second expected time period, performing, by the memory sub-system controller, the media management operation at a second portion of memory units of the memory sub-system).
Regarding Claim(s) 3, 10 and 16, wherein scheduling the media management operation to be performed prior to or following the expected time period comprises: determining an idle time period based on the expected time period, wherein the idle time period corresponds to at least one of a time period prior to the expected time period or another time period following the expected time period, wherein host data is not expected to be received from the host system during the idle time period (PAT claim 5: determining, based on the first expected time period and the second expected time period, an idle time period, wherein host data is not expected to be received from the host system during the idle time period; and determining that the media management operation is to be performed after the first set of host data is received at the first expected time period and during the idle time period).
Regarding Claim(s) 4, 11 and 17, transmitting a request to the host system inquiring whether the host system is to transmit the set of host data at the expected time period, wherein the indication is received from the host system in response to the request (PAT claim 4: transmitting a request, to the host system, inquiring whether the host system is to transmit the second set of host data at the second expected time period; and receiving a response, from the host system, comprising the indication of whether the second set of host data will be transmitted from the host system at the second expected time period).
Regarding Claim(s) 5, 12 and 18, determining, based on the one or more usage parameter values, a portion of memory units at the memory sub-system to be reserved as a buffer space, wherein the buffer space is to store host data received from the host system while the scheduled media management operation is being performed; and reserving the determined portion of memory units at the memory sub-system (PAT claim 6: determining, based on the one or more usage parameter values, a portion of memory units at the memory sub-system to be reserved as a buffer space, wherein the buffer space is to store host data received from the host system while the scheduled media management operation is being performed; and reserving the determined portion of memory units at the memory sub-system).
Regarding Claim(s) 7 and 20, wherein the one or more usage parameter values comprise at least one of a data burst rate, an amount of data write idle time, an average host system usage time, or a maximum host system usage time (PAT claim 7: the one or more usage parameter values comprise at least one of a data burst rate, an amount of data write idle time, an average host system usage time, or a maximum host system usage time).
Regarding Claim(s) 6, 13 and 19, PAT does not recite receiving the one or more usage parameter values from the host system during an initialization period. In an analogous art of garbage collection, Lee teaches wherein obtaining the one or more usage parameter values associated with the host system comprises: receiving the one or more usage parameter values from the host system during an initialization period associated with the memory sub-system (Lee, [0008]-[0009], The second operating parameter may correspond to a state of the host, and the loading of existing values of the operating parameters may include receiving the second operating parameter from the host. The second operating parameter may include at least one among an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage; [0083]-[0084], an operation of adaptively scheduling a background operation of a storage device based on a machine learning algorithm may be performed …an operation of initializing a learning module may be performed. Operation S1620 may be performed, for example, when the storage device 200 a is connected to the host 100 a for the first time or when a power supply providing power to the storage device 200 a (or the host 100 a, the system 1) is turned on after being off).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of PAT and Lee before them, to improve PAT with Lee’s usage parameter from host during an initialization period associated with the memory sub-system for the benefits of configuring optimal timing for management operation as soon as possible.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0031816; hereinafter Lee) in view of Sinclair (US 2006/0184722).
Regarding independent claim 1, Lee teaches A method comprising: obtaining one or more usage parameter values associated with a host system, wherein the one or more usage parameter values correspond to one or more operations associated with a memory sub-system ([0005]-[0009], a method of operating a storage device in communication with a host, the method including: receiving a first target value and a second target value of a plurality of target values respectively corresponding to a first operating parameter and a second operating parameter of a plurality of operating parameters of the storage device from the host; 
[0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data to be written to the storage device 200 a. The write completion time of data may be set by an application program…may set a target value for the write IOPS {rate} of FIG. 4 based on the size and the write completion time of the data to be written to the storage device 200 a);
determining, in view of the one or more usage parameter values, an expected time period during which a set of host data will be received from the host system (Fig. 2 & [0060], the host 100 may transmit a first request REQ1 to the storage device 200, requesting access to the nonvolatile memory 240 of the storage device 200. For example, the first request REQ1 may include a write command, data {host data}, and an address, and the controller 220 of the storage device 200 may write the data to the nonvolatile memory 240 in response to the first request REQ1; [0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data {expected time period} to be written to the storage device 200 a; Upon the broadest reasonable interpretation, each write request has a corresponding write completion time of data (e.g., expected time period); [0009], The second operating parameter may include at least one among an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage; [0071], the sub set P2_2 may include an estimated idle time calculated based on measured information); 
Lee does not explicitly teach responsive to determining, in view of an indication received from the host system, that the set of host data will not be received at the expected time period. In an analogous art of garbage collection, Sinclair teaches responsive to determining, in view of an indication received from the host system, that the set of host data will not be received at the expected time period ([0098], The Idle command tells the memory system that it may perform internal operations such as data erasure and garbage collection that have previously been scheduled; [0032], allow a memory system to perform garbage collection in a host's idle state in which the host does not issue or send a command to read or write data from or to the memory system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lee and Sinclair before them, to improve Lee’s adaptively schedule background operation based on estimated idle time with Sinclair’s indication from the host for a host's idle state in which the host does not issue or send a command to read or write data from or to the memory system. The motivation of doing so would be for the benefits of effectively allowing a memory system to perform garbage collection in a host's idle state (Sinclair, [0101], allows the device time to perform garbage collection that may be necessary for the memory device to be able to respond to a subsequent host Write command. Otherwise, the garbage collection may need to be performed after receiving the next Write command but before it can be executed, thereby significantly slowing down execution of that command).
The combination of Lee and Sinclair further teaches performing a media management operation at memory units of the memory sub-system (Lee, [0061], The first background operation BG1 may be performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100; [0005], adaptively scheduling a background operation of the storage device based on the generated adaptive schedule; and executing the background operation based on the adaptive scheduling of the background operation;
Sinclair, [0098], The Idle command tells the memory system that it may perform internal operations such as data erasure and garbage collection that have previously been scheduled; [0032], allow a memory system to perform garbage collection in a host's idle state in which the host does not issue or send a command to read or write data from or to the memory system).
Regarding independent claim 8, Lee teaches a system comprising: a memory component (Fig. 1, NVM 240); and a processing device (Fig. 1, Controller 220 with a Processor 222), operatively coupled with the memory component to: …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 14, Lee teaches a non-transitory computer readable medium comprising instructions, which when executed by a processing device (Figs. 20-21; [0051], methods of managing the storage device 200, according to one or more exemplary embodiments, may be performed by executing instructions included in the application program), to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding Claim(s) 2, 9 and 15, the combination of Lee and Sinclair further teaches prior to receiving the indication from the host system, scheduling the media management operation to be performed prior to or following the expected time period (Lee, [0061], the controller 220 of the storage device 200 may perform the first background operation BG1 if a request is not received from the host 100 within a prescribed time period. The first background operation BG1 may be performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100; [0062], the storage device 200 may perform a second background operation BG2; note that background operation is performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100 as shown in [0061]), wherein the media management operation is rescheduled to be performed at the expected time period responsive to determining that the set of host data will not be received at the expected time period (Sinclair, [0098], The Idle command tells the memory system that it may perform internal operations such as data erasure and garbage collection that have previously been scheduled; [0032], allow a memory system to perform garbage collection in a host's idle state in which the host does not issue or send a command to read or write data from or to the memory system).
Regarding Claim(s) 3, 10 and 16, the combination of Lee and Sinclair further teaches wherein scheduling the media management operation to be performed prior to or following the expected time period comprises: determining an idle time period based on the expected time period, wherein the idle time period corresponds to at least one of a time period prior to the expected time period or another time period following the expected time period, wherein host data is not expected to be received from the host system during the idle time period (Lee, [0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data {expected time period} to be written to the storage device 200 a. The write completion time of data may be set by an application program…may set a target value for the write IOPS {rate} of FIG. 4 based on the size and the write completion time of the data to be written to the storage device 200 a; Upon the broadest reasonable interpretation, each write request has a corresponding write completion time of data (e.g., a first expected time period and a second expected time period); [0071], the sub set P2_2 may include an estimated idle time calculated based on measured information; [0061], The first background operation BG1 may be performed during a time period determined in advance by the controller 220 or until the storage device 200 receives a new request from the host 100;
Sinclair, [0098], The Idle command tells the memory system that it may perform internal operations such as data erasure and garbage collection that have previously been scheduled; [0032], allow a memory system to perform garbage collection in a host's idle state in which the host does not issue or send a command to read or write data from or to the memory system).
Regarding Claim(s) 6, 13 and 19, the combination of Lee and Sinclair further teaches wherein obtaining the one or more usage parameter values associated with the host system comprises: receiving the one or more usage parameter values from the host system during an initialization period associated with the memory sub-system (Lee, [0008]-[0009], The second operating parameter may correspond to a state of the host, and the loading of existing values of the operating parameters may include receiving the second operating parameter from the host. The second operating parameter may include at least one among an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage; [0084], Operation S1620 may be performed, for example, when the storage device 200 a is connected to the host 100 a for the first time or when a power supply providing power to the storage device 200 a (or the host 100 a, the system 1) is turned on after being off).
Regarding Claim(s) 7 and 20, Lee further teaches wherein the one or more usage parameter values comprise at least one of a data burst rate, an amount of data write idle time, an average host system usage time, or a maximum host system usage time (Fig. 4, idle time, IOPS; [0009], an input/output throughput, an input/output latency, a load index, an estimated idle time, and an estimated input/output usage; [0077], target performance information sent to the background operation scheduler 110 a may include information indicating write completion time of data to be written to the storage device 200 a. The write completion time of data may be set by an application program…may set a target value for the write IOPS of FIG. 4 based on the size and the write completion time of the data to be written to the storage device 200 a).
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0031816; hereinafter referred as Lee) in view of Sinclair (US 2006/0184722), further in view of Gulati et al. (US 2018/0032281; hereinafter Gulati).
Regarding claim(s) 5, 12 and 18, Lee teaches storing data in a data buffer ([0070]). However, Lee does not explicitly teach using the buffer space to store host data received from the host system while the scheduled media management operation is being performed. 
In an analogous art of storage management, Gulati teaches determining, based on the one or more usage parameter values, a portion of memory units at the memory sub-system to be reserved as a buffer space, wherein the buffer space is to store host data received from the host system while the scheduled media management operation is being performed; and reserving the determined portion of memory units at the memory sub-system ([0032]-[0035], controller 102 may detect (e.g., based on determinations performed at controller 102 or based on operation indication 118) that memory system 104 should perform a particular operation. Specific examples of particular operations will be discussed further below. Memory system 104 may be unavailable to service at least some requests real-time computing device 106 during the particular operation. …controller 102 may determine that memory system 104 may be unavailable for a longer amount of time than real-time computing device 106 can operate without failing. In some cases, controller 102 may override the storage threshold of buffer 116, causing real-time computing device 106 to adjust an amount of data stored in buffer 116 such that, in some cases, real-time computing device 106 may operate for longer without failing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lee, Sinclair and Gulati before them, to improve Lee’s storing data in a data buffer with Gulati’s reserving a buffer space to store host data received from the host system while the scheduled media management operation is performed. The motivation of doing so would be for the benefits of avoiding data lost during the memory management operation (Gulati, [0031], If buffer 116 is unable to store the data, the data may be lost and data generation device 110 may experience a failure).
Allowable Subject Matter
Claims 4, 11 and 17 are potentially allowable if overcome the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138